Citation Nr: 1721291	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  10-17 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2012. A copy of the hearing transcript has been associated with the file.

This matter was previously before the Board in March 2013, at which time it was remanded for further evidentiary development. In a May 2016 decision, the Board denied entitlement to a TDIU. The Veteran appealed and in March 2017, pursuant to a Joint Motion for Remand, the Court of Appeals for Veterans Claims (Court) vacated the May 2016 decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The March 2017 Joint Motion for Remand, raised among other things the question of whether the Veteran's employment should have been considered marginal.  As noted in the Board's 2013 decision, the Veteran reported he had been self-employed in heating and air conditioning work for 30 years, and last worked full time in May 2012.  However, his earnings for when he worked are not clear.  In order to determine whether or not the Veteran's self-employment may be deemed marginal, more information is needed.  Therefore, the RO should contact the Veteran and request that he submit a detailed statement regarding his annual income for the entire appeal period through the present, with appropriate documentation in support of this statement. 

Also, because there is evidence that Social Security disability benefits may have been sought and obtained, the RO should seek any relevant records there, as well. 

Lastly, a more current medical examination of the Veteran would assist in the evaluation of his relevant disabilities; and any additional records of relevant treatment should be sought.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration (SSA) and request copies of the Veteran's SSA records, including any administrative decisions on his application for SSA disability benefits and all underlying medical records.

2. Contact the Veteran and ask him to submit information reflecting his annual income for the entire appeal period, (2002 through the present), with appropriate supporting documentation, (e.g. tax records, or Social Security earnings statements).  Further request any evidence that reflects a reduction in hours worked over the appeal period. 

3.  Ask the Veteran to identify any additional records of treatment he would like considered in connection with this matter, which records should be sought.  

4.  Afford the Veteran an appropriate VA examination to ascertain the functional impairment arising from his service connected hepatitis C and service connected depression.  

5.  After completion of the above, and any other development deemed necessary, re-adjudicate the issue.  If the benefit remains denied, furnish the Veteran and his representative a supplemental statement of the case and an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


